Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4 and 6-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Weitekamp et al. 20150118188.
Weitekamp et al. 20150118188 exemplifies a phenanthroline containing Fischer type ruthenium carbene compound at [0138,0246].  This compound is bounded by formula (II) at [0126], where Q is a two atom linkage, X1 and X2 are anionic ligands, Y is O, S or N-R1; R1,R2,RA, and RB are hydrogen, optionally substituted hydrocarbyl, with R2 preferably being a C1-6 alkyl, such as ethyl, butyl or propyl; R3 and R4 are optionally substituted hydrocarbyl or optionally substituted heteroatom containing hydrocarbyl and  L1 and L2 are neutral electron 
	The examiner holds that it would have been obvious to one skilled in the art to modify the embodiments described where the multiple photosensitive layers comprised of alkenes or alkynes combined with Ru methathesis catalysts are coated and exposed and developed at [0217-0229], by using a catalyst bounded by formula II at [0126], where L1-L2 is the bidentate diamine bipyridine based upon this ligand being taught at [0125] and coating these layer using the spray coating disclosed at [0212,0273,0278,0352]. 
Further it would have been obvious to use the exposure processes such as masked exposure, interference exposure, direct laser writing, diffraction gradient lithography, proximity field nanopatterning, nanoimprint lithography or multiphoton exposure discussed at [0213], to form photonic devices or chemometric sensors as taught at [0230], to use a 300-440 and 400-500 nm exposure as taught at [0141,0144], to add organometallic reactants including those having group 3 to 12 transition metals [0287-0311, particularly [0309], to generate the Ru carbene in situ is disclosed in embodiment 36 [0340-0343], to add the Ru carbene in amounts of 0.001- to 5 1-18 alkyl, C6-10 aryl, halo- or perhalo- C1-18 alkyl, CN, hydroxide and nitro based upon the teachings at [0135,0109-0110] with a reasonable expectation of success based upon the cited teachings within Weitekamp et al. 20150118188. 

Claims 1,2,4 and 6-24 are rejected under 35 U.S.C. 103 as obvious over Weitekamp et al. 20150118188, in view of Grubbs et al. 20020177710.
Grubbs et al. 20020177710 exemplifies compound 11 on page 9, where sIMES is the structure at [0048].  This compound is bounded by formula at [0004], where M is Os or Ru, X1 and X2 are anionic ligands,  L, L1 and L2 are neutral electron donor ligands, with L preferably being a N-heterocyclic carbine ligand, L1 and L2 preferably being pyridine, R1 and R are hydrogen, alkyl, alkenyl, alkynyl, aryl, C1-20 carboxylate, C1-20 alkoxy, C2-20 alkenoxy, C2-20 alkynoxy, C2-20 alkoxycarbonyl, C1-20 alkylthio, C1-20 alkylsulfonyl, C1-20 alkylsulfinyl [0004-0011,0019-024]. Useful neutral electron donor ligands are disclosed including pyridine, bipyridine and phenanthrene [0042] with L1 and L2 being bipyridyl at [0044]. (IMESH2)(C10H8N2)(Cl)2 Ru=CHPh was synthesized at [0123-0124]. (IMESH2)(C10H8N2)(Cl)2 Ru=CHPh (bipyridine) was synthesized at [0123-0124]. Bipyridine containing Ru carbenes were used to polymerize dicyclopentadiene (DCPD) at [0171]. 
	In addition to the basis above, the examiner cites Grubbs et al. 20020177710, particularly with compound 11 on page 9 to clearly establish that bipyridines the disclosed at [0125] of Weitekamp et al. 20150118188 is recognized in the Ru carbene art as a bidentate ligand and equivalent to the phenanthroline ligand illustrated compound 5 on page 8. 
Claims 1,2,4 and 6-24 are rejected under 35 U.S.C. 103 as obvious over Weitekamp et al. 20150118188, in view of Grubbs et al. 20020177710, further in view of Moszner et al. 20100029801 and Vidavsky et al. 20170306171.
Moszner et al. 20100029801 teaches the use of stereolithography, selective laser sintering, ink-jet printing, 3D plotting, multi-jet modeling, solid free form fabrication, laminated object manufacturing, laser powder forming and direct ceramic jet printing to for three dimensional models [0003].  The use of Ruthenium carbine complexes to facilitate light induced ring opening metathesis polymerization is disclosed [0048].  The process of the disclosure uses stereolithography with liquid compositions where the article is formed on a movable carrier substrate (6) in the tank (1) and exposed using a laser/source modulated with a micro-mirror array (figure 1 and [0091]) .
Vidavsky et al. 20170306171 teaches forming three dimensional articles by inkjet printing a series of layers using 3D printing data, inducing ring opening methathesis polymerization ([0001-0002] and figure 1).  The use of Ru carbene complexes is disclosed, including those bounded by formula II and IIA [0021,0279-0349]. The hardening can be performed using the hardening devices, such as those emitting light, including UV [0644]. 
It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Weitekamp et al. 20150118188 and Grubbs et al. 20020177710 by using other coating processes such as the inkjet coating of Vidavsky et al. 20170306171 which is followed by curing as discussed at [0644] with a reasonable expectation of success based upon the equivalence of ink-jet printing with other laminated object manufacturing techniques established in Moszner et al. 20100029801 with a reasonable expectation of success 
Claims 1-24 are rejected under 35 U.S.C. 103 as obvious over Weitekamp et al. 20150118188, in view of Grubbs et al. 20020177710, further in view of Moszner et al. 20100029801 and Chen et al. 20160368210.
Moszner et al. 20100029801 teaches the use of stereolithography, selective laser sintering, ink-jet printing, 3D plotting, multi-jet modeling, solid free form fabrication, laminated object manufacturing, laser powder forming and direct ceramic jet printing to for three dimensional models [0003].  The use of Ruthenium carbine complexes to facilitate light induced ring opening metathesis polymerization is disclosed [0048].  The process of the disclosure uses stereolithography with liquid compositions where the article is formed on a movable carrier substrate (6) in the tank (1) and exposed using a laser/source modulated with a micro-mirror array (figure 1 and [0091]) .
Chen et al. 20160368210 illustrates in figure 1A stereolithography performed by exposure from above using a digital micromirror device and translatable platform.  Figure 1B shows a similar apparatus where the through the digital micromirror device (DMD) exposure is from the bottom and includes a rotational stage.
It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Weitekamp et al. 20150118188 and Grubbs et al. 20020177710 by using other formation processes for 3D objects such as the stereolithographic processes taught in Moszner et al. 20100029801 and/or Chen et al. 20160368210 with a reasonable expectation of success based upon the disclosed use of stereolithographic processing with photosensitive Ru carbine complexes in Moszner et al. 20100029801 at [0048] and the disclosed equivalence of stereolithography and with other laminated object manufacturing techniques established in Moszner et al. 20100029801. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737